Title: From George Washington to Major General John Sullivan, 21 June 1779
From: Washington, George
To: Sullivan, John


        
          Dr sir.
          Head Quarters Smiths Clove [N.Y.]June 21: 1779
        
        On the 19 Your favor of the 12th came to hand. I am sorry that you are like to be disappointed in the independent Companies expected from pensylvania, and that you have encountered greater difficulties than were looked for. I am satisfied that every exertion in your power will be made, and I hope your eventual operations will be attended with fewer Obstacles.
        I have had a conversation lately with his Excellency Governor Clinton. He informs me that notwithstanding the interruption given by the movements of the Enemy up the River; a body of troops under the command of Lt Colo. pawling will still be ready for the proposed cooperation. Two hundred of these being engaged for a more permanent service, after effecting the first Object will meet General Clinton at Ononquaga and proceed with him to join You. It was the Governor’s intention to conduct this business in person; but as the end may very well be answered by another, and as his presence here to influence the Militia on any emergency may be essential, I have advised him to decline the command of the party—Lt Colo. pawling is a very good Officer. I have seen a Letter from General Clinton to the Governor, in which he acknowledges having received one hundred & fifty of the 1000 new levies voted by the State for the service ⟨of the frontier. The Governor⟩ tells me ⟨some more were on their way.
        
        You have parts of Col. Armand’s corps and Capt. McLean’s company with you. As it is disagreeable to divide corps, and as the number of these is very inconsiderable, if you can with any convenience spare them I should be glad⟩ they could be sent back to join the remainder of the Corps with this Army. They may be employed as an Escort to any thing you may have occasion to send back to Easton—If my calculation be right, except the Independent Companies, your force in other respects will exceed some hundreds the original Estimate.
        The Enemy in this quarter remain much as last advised. I am with very great esteem & regard Dr sir Yr Obedt servant
        
          Go: Washington
        
      